Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first action on the merits (FAOM) to this instant application filed on 17 May 2019 in which claims 1-20 are pending. Claims 1, 11 and 16 are independent. Claims 2-10, 12-15 and 17-20 are dependent.

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11, 12 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haider (US-2015/0293188-A1).
Claim No
Claim Feature
Prior art
Haider (US-2015/0293188-A1)


A method for assisting in positioning an accessory unit on a patient for a magnetic resonance examination, comprising:

Haider discloses a method (see Fig. 1) for assisting in positioning an accessory unit (coil 10) on a patient (6) for a magnetic resonance examination, see the tittle in Haider.


acquiring, via an acquisition unit, position data relating to the patient while the patient is situated on a patient support apparatus associated with a magnetic resonance scanner unit with which the magnetic resonance examination is to be performed, the magnetic resonance examination using an accessory unit that is placed on the patient;
Haider discloses a step of acquiring, via an acquisition unit (camera arrangement 11), position data (“surface data” of the patient) relating to the patient while the patient is situated on a patient support apparatus (7) associated with a magnetic resonance scanner unit (3) with which the magnetic resonance examination is to be performed, the magnetic resonance examination using an accessory unit (10) that is placed on the patient;

Haider understandably discloses that the accessory unit (local coil 10) is placed on the patient (6) as claimed in the instant claim (claim 1) as the accessory unit (10) is placed in very close proximity (cf. Fig. 4) to the patient (6) for imaging the patient using the MRI scanner (3). The claim does not require the accessory unit (10) to be placed in direct physical contact with the patient (6).



computing, via a computing unit, a required position of the accessory unit on the patient for the magnetic resonance examination, the required position for the accessory unit being computed using one or more of (i) the position data, (ii) examination information related to the magnetic resonance examination, and (iii) data related to the accessory unit used for the magnetic resonance examination; and

Haider discloses a step of computing, via a computing unit, a required position of the accessory unit (cf. title which states positioning of an accessory (10)) on the patient for the magnetic resonance examination, the required position for the accessory unit (10) being computed using one or more of (i) the position data (“surface data”), (ii) examination information related to the magnetic resonance examination (examination information of patient’s head or abdomen), and (iii) data related to the accessory unit (10) used for the magnetic resonance examination. 
The claim feature requires only one of the three items (I, ii, iii) listed here and Haider meets it because Haider includes at least one of these three items.


projecting, via a projection unit in communication with the computing unit, a characteristic pattern, which is associated with the accessory unit, at the computed required position onto the patient while the patient is situated on the patient support apparatus.

Haider discloses a step of projecting, via a projection unit (laser) in communication with the computing unit, a characteristic pattern (“laser grid”, cf. ¶ [0016]), which is associated with the accessory unit (10), at the computed required position onto the patient (6) while the patient is situated on the patient support apparatus (7). 




The method as claimed in claim 1, wherein the acquisition unit comprises a camera.

Haider discloses the method as claimed in claim 1, wherein the acquisition unit (11) comprises a camera (12).
3
The method as claimed in claim 1, wherein the accessory unit comprises a local radio frequency (RF) antenna unit.

Haider discloses the method as claimed in claim 1, wherein the accessory unit (10) comprises a local radio frequency (RF) antenna unit (local coil 10).
4
The method as claimed in claim 1, wherein the position data relating to the patient comprises a contour of the patient.
Haider discloses the method as claimed in claim 1, wherein the position data relating to the patient comprises a contour of the patient (see ¶ [0058] where Haider mentions obtaining a contour of the patient).




5
The method as claimed in claim 1, wherein the act of computing the required position of the accessory unit includes using the position data relating to the patient to determine a patient-specific required position of the accessory unit.

Haider discloses the method as claimed in claim 1, wherein the act of computing the required position of the accessory unit (10) includes using the position data relating to the patient (6) to determine a patient-specific required position of the accessory unit (10).
6
The method as claimed in claim 1, wherein the one or more accessory units used for the magnetic resonance examination are distinguished by their respective characteristic patterns.

Haider discloses the method as claimed in claim 1, wherein the one or more accessory units (10) used for the magnetic resonance examination are distinguished by their respective characteristic patterns, cf. Fig. 10.
11
A magnetic resonance apparatus for assisting in positioning an accessory unit on a patient for a magnetic resonance examination, the magnetic resonance apparatus comprising: 

Haider discloses a magnetic resonance apparatus (2) for assisting in positioning an accessory unit (10) on a patient (6) for a magnetic resonance examination, cf. Fig. 2. Haider uses extendable holders 15 to position the accessory unit (10) onto a patient (6).


a magnetic resonance scanner unit configured to receive a patient support apparatus that supports a patient for performance of the magnetic resonance examination, the magnetic resonance examination using an accessory unit that is placed on the patient; 

Haider discloses a magnetic resonance scanner unit (3) configured to receive a patient support apparatus (7) that supports a patient (6) for performance of the magnetic resonance examination, the magnetic resonance examination using an accessory unit (10) that is placed on the patient.
Haider uses the extendable holders 15 to place the coil 10 onto the patient 6, cf. Fig. 4. The claim does 


an acquisition unit configured to acquire position data relating to the patient while the patient is situated on the patient support apparatus for the magnetic resonance examination; 

Haider discloses an acquisition unit (12) configured to acquire position data relating to the patient (6) while the patient is situated on the patient support apparatus (7) for the magnetic resonance examination; 


a computing unit configured to compute a required position of the accessory unit on the patient for the magnetic resonance examination; and 

Haider discloses a computing unit (“controller” or “central controller” or item 14) configured to compute a required position of the accessory unit (10) on the patient for the magnetic resonance examination (cf. ¶ [0041]and 


a projection unit configured to project the computed required position of the accessory unit onto the patient while the patient is situated on the patient support apparatus.
Haider discloses a projection unit (laser projector) configured to project the computed required position of the accessory unit (10) onto the patient while the patient is situated on the patient support apparatus (7), cf. ¶ [0016] where Haider explains how illumination of the patient 6 is employed to locate a target area of the patient that is to be imaged and where coil 10 is to be placed.

12
The magnetic resonance apparatus of claim 11, wherein the computing unit is configured to compute the required position for the accessory unit onto the patient while the patient is situated on the patient support apparatus using one or more of (i) the position data, (ii) examination information related to the magnetic resonance examination, and (iii) data relating the accessory unit used for the magnetic resonance examination.

Computing unit (“controller” or “central controller” or item 14) in Haider performs computation to place the accessory unit (10) on the patient (6) using the claimed information, cf. ¶ [0041].
The computing unit in Haider uses one of the items (i) (ii) and (iii) as set forth in the claim, cf. ¶ [0041].
16
A non-transitory computer-readable media associated with a magnetic resonance apparatus for assisting in positioning an accessory unit on a patient while the patient is situated on a patient support apparatus for a magnetic resonance examination, the computer-readable media having instructions stored thereon that, when executed by one of more processors, cause the one or more processors to: acquire position data relating to the patient while situated on the patient support apparatus for the magnetic resonance examination; a 


17
17. The non-transitory computer-readable media of claim 16, wherein the media includes instructions that, when executed by one of more processors, cause the one or more processors to compute the required position for the accessory unit onto the patient while the patient is situated on the patient support apparatus using one or more of (i) the position data, (ii) examination information related to the magnetic resonance examination, and (iii) data relating the accessory unit used for the magnetic resonance examination.
See treatment of claims 16 and 12 for claim 17







Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (US-2018/0314891-A1).

Claim No
Claim Feature
Prior art
Ota (US-2018/0314891-A1)

1
A method for assisting in positioning an accessory unit on a patient for a magnetic resonance examination, comprising:

Ota discloses a method (see Figs. 3, 4 and 5) for assisting in positioning an accessory unit (6) on a patient (S) for a magnetic resonance examination.


acquiring, via an acquisition unit, position data relating to the patient while the patient is situated on a patient support apparatus associated with a magnetic resonance scanner unit with which the magnetic resonance examination is to be performed, the magnetic resonance examination using an accessory unit that is placed on the patient;
Ota discloses a step of acquiring, via an acquisition unit (camera 19), position data (as camera 19 detects position of the patient S, cf. ¶ [0045]) relating to the patient while the patient is situated on a patient support apparatus (9) associated with a magnetic resonance scanner unit (8) with which the magnetic resonance examination is to be performed, the magnetic resonance examination using an accessory unit (6) that is placed on the patient, see Fig. 2.




computing, via a computing unit, a required position of the accessory unit on the patient for the magnetic resonance examination, the required position for the accessory unit being computed using one or more of (i) the position data, (ii) examination information related to the magnetic resonance examination, and (iii) data related to the accessory unit used for the magnetic resonance examination; and

Ota discloses a step of computing, via a computing unit (16), a required position of the accessory unit (camera 19) on the patient (S) for the magnetic resonance examination, the required position (see, “appropriate position  where the receiver coil 6 should be arranged”, cf. ¶ [0050]) for the accessory unit (6) being computed using one or more of (i) the position data, (ii) examination information related to the magnetic resonance examination (examination information of patient’s head or abdomen), and (iii) data related to the accessory unit (6) used for the magnetic resonance examination. 
The claim feature requires only one of the three items (i, ii, iii) listed here and Ota meets it because Ota includes at least one of these three items.


projecting, via a projection unit in communication with the computing unit, a characteristic pattern, which is associated with the accessory unit, at the computed required position onto the patient while the patient is situated on the patient support apparatus.

Ota discloses a step of projecting, via a projection unit (20) in communication with the computing unit (16), a characteristic pattern (see image 30 indicating the shape of the receiver coil 6, cf. ¶ ¶ [0050], [0051], [0052] and [0053]) which is associated with the accessory unit (19), at the computed required position onto the patient (S) while the patient is situated on the patient support apparatus (9). 


2
The method as claimed in claim 1, wherein the acquisition unit comprises a camera.

Ota discloses the method as claimed in claim 1, wherein the acquisition unit (19) comprises a camera (19).
3
The method as claimed in claim 1, wherein the accessory unit comprises a local radio frequency (RF) antenna unit.

Ota discloses the method as claimed in claim 1, wherein the accessory unit (6) comprises a local radio frequency (RF) antenna unit (receiver coil 6).
4
The method as claimed in claim 1, wherein the position data relating to the patient comprises a contour of the patient.
Ota discloses the method as claimed in claim 1, wherein the position data relating to the patient comprises a contour of the patient (see ¶ [0045] where Ota mentions obtaining a contour (shape) of the patient).




5
The method as claimed in claim 1, wherein the act of computing the required position of the accessory unit includes using the position data relating to the patient to determine a patient-specific required position of the accessory unit.

Ota discloses the method as claimed in claim 1, wherein the act of computing the required position of the accessory unit (19) includes using the position data relating to the patient (S) to determine a patient-specific required position of the accessory unit (19), cf. ¶ [0045] where Ota describes that the analyzing function 16a computes the position of the patient S by analyzing image obtained by camera.

The method as claimed in claim 1, wherein the one or more accessory units used for the magnetic resonance examination are distinguished by their respective characteristic patterns.

Ota discloses the method as claimed in claim 1, wherein the one or more accessory units (6) used for the magnetic resonance examination are distinguished by their respective characteristic patterns (image of the coil 6 is equated to the claimed respective pattern which can distinguish one type of coil from another.

7
7. The method as claimed in claim 1, wherein the characteristic pattern is used to determine the accessory unit.

 Ota discloses the method as claimed in claim 1, wherein the characteristic pattern (image of the coil 6) is used to determine the accessory unit (6), see ¶ [0051] where Oka discusses images of various types of receiver coils 6 are stored in the storage circuitry 12 where a coil can identified by its own characteristic pattern i.e. image of the coil.

8
The method as claimed in claim 1, wherein the act of computing the required position of the accessory unit includes accessing, via the computing unit, a database storing available accessory units and respective characteristic patterns associated with each of the available accessory units.
Ota discloses the method as claimed in claim 1, wherein the act of computing the required position of the accessory unit includes accessing, via the computing unit (16), a database (12) storing available accessory units and respective characteristic patterns associated with each of the available accessory units, see ¶ [0051] where Oka describes storage circuitry 12 which stores images of (various types of) the available accessory units (coil 6).

9
The method as claimed in claim 1, wherein the act of computing the required position of the accessory unit includes accessing, via the computing unit, a database storing available accessory units and respective predefined positions for an average patient for each of the available accessory units.

Ota discloses the method as claimed in claim 1, wherein the act of computing the required position of the accessory unit includes accessing, via the computing unit (16), a database (12) storing available accessory units and respective predefined positions for an average patient for each of the available accessory units, see ¶ [0051] where Oka describes the computing unit (16b) access data from the database (12) which contains predefined positions (identified positions) of the accessory unit (6).

10
The method as claimed in claim 1, wherein positioning of the accessory unit is achieved when the projected characteristic pattern matches the characteristic pattern on the accessory unit.

Ota discloses the method as claimed in claim 1, wherein positioning of the accessory unit is achieved when the projected characteristic pattern matches the characteristic pattern on the accessory unit (6), see ¶ [0051] which discloses projecting characteristic pattern (image 30) as claimed.

11
A magnetic resonance apparatus for assisting in positioning an accessory unit on a patient for a magnetic resonance examination, the magnetic resonance apparatus comprising: 

Ota discloses a magnetic resonance apparatus (100) for assisting in positioning an accessory unit (6) on a patient (S) for a magnetic resonance examination, cf. Fig. 1.

a magnetic resonance scanner unit configured to receive a patient support apparatus that supports a patient for 

cf. Fig. 2.


an acquisition unit configured to acquire position data relating to the patient while the patient is situated on the patient support apparatus for the magnetic resonance examination; 

Ota discloses an acquisition unit (19) configured to acquire position data relating to the patient (S) while the patient is situated on the patient support apparatus (9) for the magnetic resonance examination; 


a computing unit configured to compute a required position of the accessory unit on the patient for the magnetic resonance examination; and 

Ota discloses a computing unit (16, 16a, 16b) configured to compute a required position (“appropriate position”) of the accessory unit (6) on the patient for the magnetic resonance examination, cf. ¶ [0050] 


a projection unit configured to project the computed required position of the accessory unit onto the patient while the patient is situated on the patient support apparatus.
Ota discloses a projection unit (20) configured to project the computed required position of the accessory unit (6) onto the patient while the patient is situated on the patient support apparatus (9), cf. ¶ [0051] where Ota explains how the projection unit (20) projects an image accessory unit (6) onto the patient (S) where the accessory unit (6) is to be placed.

12
The magnetic resonance apparatus of claim 11, wherein the computing unit is configured to compute the required position for the accessory unit onto the patient while the patient is situated on the patient support apparatus using one or more of (i) the position data, (ii) examination information related to the magnetic resonance examination, and (iii) data relating the accessory unit used for the magnetic resonance examination.

Computing unit (16, 16a, 16b) in Ota performs computation to place the accessory unit (6) on the patient (S) using the claimed information, cf. ¶ [0051].
The computing unit in Ota uses one of the items (i) (ii) and (iii) as set forth in the claim, cf. ¶ [0041].
13
The magnetic resonance apparatus of claim 11, wherein the accessory unit is associated with a corresponding characteristic pattern that is projected onto the patient as the required position of the accessory unit while the patient is situated on the patient support apparatus.
Ota discloses the magnetic resonance apparatus of claim 11, wherein the accessory unit (6) is associated with a corresponding characteristic pattern (image 30 of the coil 6) that is projected onto the patient (S) as the required position (appropriate position) of the accessory unit while the patient (S) is situated on the patient support apparatus (9).

14

The magnetic resonance apparatus of claim 11, wherein the computing unit is configured to compute the required position of the accessory unit by accessing a database storing available 




The magnetic resonance apparatus of claim 11, wherein the computing unit is configured to compute the required position of the accessory unit by accessing a database storing the available accessory units and respective predefined positions for an average patient for each of the available accessory units.

Ota discloses the magnetic resonance apparatus of claim 11, wherein the computing unit (16, 16a, 16b) is configured to compute the required position of the accessory unit by accessing a database (12) storing the available accessory units and respective predefined positions (appropriate positions or identified positions) for an average patient for each of the available accessory units, cf. ¶ [0051]. .

16
A non-transitory computer-readable media associated with a magnetic resonance apparatus for assisting in positioning an accessory unit on a patient while the patient is situated on a patient support apparatus for a magnetic resonance examination, the computer-readable media having instructions stored thereon that, when executed by one of more processors, cause the one or more processors to: acquire position data relating to the patient while situated on the patient support apparatus for the magnetic resonance examination; a computing unit configured to compute a required position of the accessory unit on the patient for the magnetic resonance examination; and a projection unit configured to project the computed required position of the accessory unit onto the patient while the patient is situated on the patient support apparatus. 

Ota is understood to have a non-transitory computer-readable media associated with a magnetic resonance apparatus (100) including all the stated limitations.  Ota includes one or more processors (16) as claimed, that performs the method steps of the claim.  See treatment of claim 1 for method steps performed by the one or more processors of this claim (claim 16).
17
17. The non-transitory computer-readable media of claim 16, wherein the media includes instructions that, when executed by one of more processors, cause the one or more processors to compute the required position for the accessory unit onto the patient while the patient is situated on the patient support apparatus using one or more of (i) the position data, (ii) examination information related to the magnetic resonance examination, and (iii) data relating the accessory unit used for the magnetic resonance examination.


18
The non-transitory computer-readable media of claim 16, wherein the accessory unit is associated with a corresponding characteristic pattern that is projected onto the patient as the required position of the accessory unit while the patient is situated on the patient support apparatus.

See treatment of claim 16 and claim 1 as Ota is applied above.

19
The non-transitory computer-readable media of claim 16, wherein the media includes instructions that, when executed by one of more processors, cause the one or more processors to compute the required position of the accessory unit by accessing a database storing available accessory units for the magnetic resonance examination and respective characteristic patterns associated with each of the available accessory units.

See treatment of claim 16 and claim 9 as Ota is applied above.

20
The non-transitory computer-readable media of claim 16, wherein the media includes instructions that, when executed by one of more processors, cause the one or more processors to compute the required position of the accessory unit by accessing a database storing the available accessory units and respective predefined positions for an average patient for each of the available accessory units. 

See treatment of claim 16 and claim 10 as Ota is applied above.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852